Powell, J.
1. The petition fails to allege such a state of circumstances as to show a duty on the defendant to protect the plaintiff from the injury for which he sues; and it does not disclose that the defendant was legally responsible for the conduct of the persons through whom the injury was immediately committed. Hence the court did not err in sustaining the demurrer.
2. The plaintiff in error has requested this court to give leave to amend, in the event of an affirmance. Leave to amend is granted.

Judgment affirmed, with direction.